DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 20 recites “spaces the external length of lure head extending between the lure head and the…”  It is unclear how the lure head can space itself.  For the purposes of this action, it will be assumed that this was intended to recite as --spaces the external length of lure wire extending between the lure head and the second external end of the lure wire…--
Claims 4 and 12 recite that the first eyelet secures the second hook to the lure wire at the first end of the lure wire, however parent claims 1 and 9 recite that the second hook is attached to the second end of the lure wire.  It is therefore unclear if the eyelet is actually attached to the hook, or merely configured to be attached to the hook.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 4 and 12, see above.  If claim 12 is reciting that the second hook is attached to the first end of the lure wire, this contradicts parent claim 9.  For the purposes of this action, it will be interpreted as the second hook is attached to the second end of the lure wire.
Regarding claims 5 and 13, line 1 recites that the first and second hook extend from the same end of the lure head.  This contradicts parent claims 1 and 12, which recite that the first and second hook extend from different ends of the lure wire.
Additionally, as claims 5 and 13 merely give a name to the end of the lure head that the hooks extend from, it contains no further limitations- the locations of the hooks are recited in parent claims 1 and 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13 and 18 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke US 3,996,688 in view of Baker US 4,891,901 or Erving US 3,943,651.
Regarding claims 1 and 9, Hardwicke teaches a multi-hook fishing lure for use with soft bait comprising: 
a lure wire 209, 212 having a length extending from a first external end to a second external end and the length extending through a lure head 201; 
a first hook 205 having a first end extending partially into a base of the lure head and having at least one bend within the lure head, securing the hook thereto; 
a spinner 218, 245 mounted on the second external end of the lure wire;
a plurality of bends spaced apart along a length of the lure wire extending from the first external end to the second external end, the plurality of bends comprising:
at least two bends positioned along the length of the lure wire extending through the lure head, the at least two bends being spaced apart within the lure head and the at least two bends having opposing directions;
a first secondary bend (near 203) positioned on a length of the lure wire external to the lure head and extending between the lure head and first external end; 
a second secondary bend 243 positioned on a length of the lure wire external to lure head and extending between the lure head and the second external end wherein the second secondary bend spaces the external length of lure wire extending between the lure head and the second external end of the lure wire apart from the first end of the first hook also extending outwardly from inside the lure head; and
an attachment point 214 on the first external end of the lure wire for use of the fishing lure.

    PNG
    media_image1.png
    173
    483
    media_image1.png
    Greyscale

Figure 1- Hardwicke Figure 11
Note that Hardwicke teaches that the lure wire 209 comprises a first external length 209 and a second external length 212.  As all wires are assembled in the final product, they can be interpreted as one lure wire.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form all portions of the wire integrally in order to make the device more rigid or simplify manufacturing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
602 mounted on the end of spinners 100.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure as taught by Hardwicke with a hook at the end of the spinner as taught by Baker in order increase the ability to hook a fish or support more bait.

    PNG
    media_image2.png
    114
    600
    media_image2.png
    Greyscale

Figure 2- Baker Figures 11 and 12
Alternatively, Erving teaches that in fishing lures, spinners and hooks are interchangeable (column 2, lines 3-5).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure as taught by Hardwicke by replacing a spinner with a hook as taught by Erving in order increase the ability to hook a fish or support more bait.
As modified, the lure is configured to hold the soft bait by connection of the soft bait with both the first hook and the second hook. The combination renders the claimed method steps obvious since such would be a logical manner of using the combination.  Note that Hardwicke, Baker and Erving all teach attaching bait to the hooks.
Regarding claims 2 and 10, Hardwicke and Baker or Erving teach the invention as claimed as detailed above with respect to claims 1 and 9.  As taught, the first hook and the second hook have a different number of points.  If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the hooks of whatever relative sizes were desired in order to provide the desired handling and fish hooking, since such a modification would have involved a mere In re Reese, 129 USPQ 402.
Regarding claims 3 and 11, Hardwicke and Baker or Erving teach the invention as claimed as detailed above with respect to claims 2 and 10.  Hardwicke also teaches that the first hook 205 is a single point hook.  Neither Hardwicke, Baker nor Erving specifically teach that the second hook is a double point hook, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add more hook points (since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) or remove hook points (since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184) in order to obtain the desired number of hooks and provide the desired handling and fish hooking.
Regarding claims 4 and 12, Hardwicke and Baker or Erving teach the invention as claimed as detailed above with respect to claims 1 and 9.  Hardwick also teaches that the second end of the lure wire 212 terminates in an eyelet 247, 217a configured for securing the spinner or second hook to the lure body 201.
Regarding claims 5 and 13, Hardwicke and Baker or Erving teach the invention as claimed as detailed above with respect to claims 4 and 12.  Hardwick also teaches that the second end of the lure wire 212 and eyelet 247, 217a extend from a base of the lure head such that the first hook 205 and the eyelet are spaced apart from one another on the same end of the lure head.
Regarding claims 6 and 14, Hardwicke and Baker or Erving teach the invention as claimed as detailed above with respect to claims 4 and 12.  Hardwick also teaches 203) is positioned along the length of the first external end 209 of the lure wire.
Regarding claim 7, Hardwicke and Baker or Erving teach the invention as claimed as detailed above with respect to claim 1.  As taught, the first hook 205 and the second hook both extend from a base end of the lure head 201 and the attachment point 214 extends from an opposing end of the lure head.
Regarding claim 18, Hardwicke and Baker or Erving teach the invention as claimed as detailed above with respect to claim 1.  Hardwicke also teaches that the at least two bends spaced apart along the length of the lure wire within the lure head are approximately 45 degree bends. Note that any portion of the loop in wire 213 could be considered a 45 degree bend.

Response to Arguments
Applicant's arguments filed 12/02/20 have been fully considered but they are not persuasive.
In this case, the applicant’s arguments only highlight features of independent claims 1 and 9, which, as detailed above, are taught by the prior art.  Applicant does not address the rejection or the prior art of record, and as such, there is nothing to which the examiner can respond.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC BURGESS/Primary Examiner, Art Unit 3642